Case 1:18-cv-13947-NLH-KMW Document 31 Filed 04/06/21 Page 1 of 9 PageID: 359



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


    J.C.,
                                          No. 1:18-cv-13947-NLH-KMW
                   Plaintiff,
                                          OPINION
          v.

    GENE RICHARDS, et al.,

                   Defendants.



APPEARANCES:

J.C.
P.O. BOX 934
PHILADELPHIA, PA 19105

      Plaintiff appearing pro se.

GEORGE J. BOTCHEOS, JR.
GEORGE J. BOTCHEOS, CHARTERED
1202 LAUREL OAK ROAD
SUITE 208
VOORHEES, NJ 08043

      On behalf of Defendants.

HILLMAN, District Judge

      This case comes before the Court on Plaintiff J.C.’s

motions for recusal and for reconsideration of this Court’s

prior Order granting Defendants’ motion to enforce a settlement

agreement and denying Plaintiff’s motion for sanctions.           For the

reasons expressed below, both motions will be denied.
Case 1:18-cv-13947-NLH-KMW Document 31 Filed 04/06/21 Page 2 of 9 PageID: 360



                                BACKGROUND

      On September 17, 2018 Plaintiff, identified only as J.C.,

filed a complaint in this Court against the Borough of

Clementon, Donna Carns, Randall Freiling, Charles Grover, Jenai

Johnson, Kimberly Morrell, Anthony M. Ogozalek, Jr., Gene

Richards, and Robert Worrick (collectively, “Defendants”).            (ECF

No. 1).    The complaint alleges that in September 2016, Plaintiff

received a notice stating he had plant growth on his property

that was in violation of the Borough of Clementon’s code.            A

trial was held concerning this alleged code violation, in which

the charge was apparently sustained.         The code violation

allegedly entailed a fine, court costs, and later criminal

penalties.    Plaintiff alleges various civil rights violations

occurred during the investigation, prosecution, and attempted

appeal of the underlying case.

      On September 18, 2018, this Court issued an Order to Show

Cause to Plaintiff, directing Plaintiff to either (1) show cause

why Plaintiff should be able to proceed under the pseudonym

“J.C.” or (2) amend the complaint so that the caption contains

his name.    Plaintiff responded to this Order to Show Cause on

October 5, 2018, arguing he should be able to proceed under what

Plaintiff asserted were his initials.         On November 1, 2018, this

Court ordered Plaintiff to amend his complaint to reflect his

full name or face dismissal, without prejudice.          Plaintiff

                                     2
Case 1:18-cv-13947-NLH-KMW Document 31 Filed 04/06/21 Page 3 of 9 PageID: 361



thereafter filed a Motion for Reconsideration on November 29,

2018, (ECF No. 6), as well as a Motion for Recusal on December

6, 2018.    (ECF No. 8).    On July 26, 2019, the Court issued an

Opinion and Order denying Plaintiff’s motion for recusal, and

granting Plaintiff’s motion for reconsideration and permitting

him to proceed in this action using his initials.          (ECF No. 10

and 11).

      On October 31, 2019, Magistrate Judge Williams hosted an

initial conference with the parties, at which time she also

facilitated discussions regarding a potential settlement

agreement.    At that hearing, the parties reached a settlement

agreement; however, Plaintiff had ongoing concerns regarding

potential collateral consequences of the code violation.

Accordingly, the parties agreed that the Court would vacate the

settlement agreement if Plaintiff could locate legal authority

within the administrative termination period suggesting

Defendants could recall Plaintiff’s code violation through this

collateral civil litigation.       Magistrate Judge Williams

therefore administratively terminated the action, giving the

parties a period in which to finalize and sign the settlement

agreement documents.

      Plaintiff, despite signing a general release and agreeing

to the terms of the settlement, later refused to sign the

stipulation of dismissal.       Accordingly, on December 4, 2019,

                                     3
Case 1:18-cv-13947-NLH-KMW Document 31 Filed 04/06/21 Page 4 of 9 PageID: 362



Defendants filed a motion to enforce the settlement agreement.

(ECF No. 18).     Plaintiff responded by filing a motion for

sanctions against Defendants’ counsel.         (ECF No. 21).

      On September 10, 2020, the Court entered an Opinion and

Order granting Defendants’ motion to enforce the settlement

agreement and denying Plaintiffs’ motion for sanctions.           The

Court specifically found that Plaintiff had orally agreed to the

settlement agreement under New Jersey law, and that he had

further failed to demonstrate how his municipal code violation

could be vacated as part of the parties’ settlement agreement,

despite a fair opportunity to do so.        Accordingly, the Court

found that the settlement agreement must be enforced, and

Ordered Plaintiff to comply with the requirements of the

agreement.

      Finally, on October 7, 2020, Plaintiff filed the present

motion for reconsideration (ECF No. 27), which he then followed

with a second motion for recusal on October 19th.          (ECF No. 28).

Defendants filed a letter opposing the motion for

reconsideration on October 26, 2020.        (ECF No. 29).     The time

for filing further briefs in support or opposition to either

motion has since passed, and both motions are therefore ripe for

adjudication.




                                     4
Case 1:18-cv-13947-NLH-KMW Document 31 Filed 04/06/21 Page 5 of 9 PageID: 363



                                DISCUSSION

   I.     Subject Matter Jurisdiction

        This Court possesses subject matter jurisdiction over

Plaintiff’s claims pursuant to 28 U.S.C. §§ 1331 and 1367.

   II.    Motion for Recusal

        The Court will first briefly address Plaintiff’s motion for

recusal.     Put simply, Plaintiff’s present motion, which is his

second motion seeking the Court’s recusal from this matter, is

almost identical to his first motion for recusal.          The Court

will not now re-address each individual argument that it has

previously rejected in this action, simply because Plaintiff

chose to re-file his motion.       While Plaintiff has taken the time

to add additional insults directed at the Court, his arguments

for recusal are otherwise largely word-for-word the same and

focused on the Court’s initial Orders to Show Cause regarding

Plaintiff’s refusal to litigate using his full name, and his

belief that the Court has shown bias against him and favoritism

for Defendants through its opinions and orders in this action.

As the Court explained in its July 26, 2019 Opinion denying

Plaintiff’s first motion for recusal, (ECF No. 10), these are

not proper bases for recusal and Plaintiff has failed to meet

his burden.     Accordingly, Plaintiff’s motion for recusal will be

denied.



                                     5
Case 1:18-cv-13947-NLH-KMW Document 31 Filed 04/06/21 Page 6 of 9 PageID: 364



   III. Motion for Reconsideration

      Plaintiff has also moved under Federal Rule of Civil

Procedure 59(e) for reconsideration of the Court’s September 10,

2020 Order granting Defendants’ motion to enforce the settlement

agreement and denying Plaintiffs’ motion for sanctions.           A court

may grant a motion for reconsideration if the moving party shows

one of the following: (1) an intervening change in the

controlling law; (2) the availability of new evidence that was

not available when the court issued its order; or (3) the need

to correct a clear error of law or fact or to prevent manifest

injustice.    Johnson v. Diamond State Port Corp., 50 F. App'x

554, 560 (3d Cir. 2002) (quoting Max's Seafood Café v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)).

      The burden is on the moving party to demonstrate the

existence of clear error or manifest injustice.          Andreyko v.

Sunrise Sr. Living, Inc., 993 F. Supp. 2d 475, 478 (D.N.J. 2014)

(citations omitted). In doing so, the moving party must show the

“‘dispositive factual matter or controlling decisions of law’”

it believes the court overlooked in its initial decision.

Interfaith Cmty. Org. v. Honeywell Int'l, Inc., 215 F. Supp. 2d

482, 507 (D.N.J. 2002).      A mere disagreement with the Court will

not suffice to show that the Court overlooked relevant facts or

controlling law.     United States v. Compaction Sys. Corp., 88 F.

Supp. 2d 339, 345 (D.N.J. 1999).

                                     6
Case 1:18-cv-13947-NLH-KMW Document 31 Filed 04/06/21 Page 7 of 9 PageID: 365



      Plaintiff’s moving brief puts forth no intervening change

in controlling law, presents no new evidence, and entirely fails

to demonstrate a clear error of law or fact or any examples of

manifest injustice.      Instead, Plaintiff’s brief largely consists

of (1) numerous pages of unsupported argument that the Court’s

conclusion that Plaintiff failed to demonstrate a basis for

vacating his municipal code violation was incorrect, with no new

basis provided as to why that is the case, (2) arguments

regarding the Court’s mention in its September 10, 2020 Opinion

that Plaintiff had filed his opposition to Defendants’ motion to

enforce the settlement agreement late, and (3) extensive and

inappropriate attacks and insults directed at the Court.

      As to Plaintiff’s first argument, he has entirely failed to

point to any dispositive factual matter or controlling decisions

of law that the Court overlooked in its prior Opinion; instead,

he mostly picks out individual phrases from the Opinion and

expresses disagreement with them, which is the exact form of

argument that does not suffice for a motion for reconsideration.

Nor does his second argument lean in favor of reconsideration:

while, contrary to Plaintiff’s assertions, his opposition brief

to the motion to enforce the settlement agreement was in fact

untimely, the Court expressly stated in its Opinion that

“[w]hile the Court has authority to decline consideration of

that late-filed opposition, the Court will accept Plaintiff’s

                                     7
Case 1:18-cv-13947-NLH-KMW Document 31 Filed 04/06/21 Page 8 of 9 PageID: 366



opposition and will consider it as if timely filed.”           (ECF No.

25 at 8).    Accordingly, the timeliness of Plaintiff’s opposition

brief played no role in the Court’s holding.

      Finally, the Court will briefly address Plaintiff’s

continued usage of his filings in this proceeding to attack and

insult this Court.     In its July 26, 2019 Opinion in this action,

the Court explicitly told Plaintiff that his “use of insulting

language in his written submissions will not be tolerated,” and

warned him that if his behavior continued, “this Court will not

hesitate to sanction Plaintiff.”         (ECF No. 10 at 15-16).

Plaintiff, unfortunately, has chosen to ignore the Court’s

warnings, and has instead only escalated his attacks in each

subsequent filing.

      The Court, having considered the matter, will not sanction

Plaintiff at this point: simply put, “‘any sanctions and the

prospect for further proceedings related to those sanctions will

only serve to perpetuate a forum’ for Plaintiff to continue his

behavior and to extend this action even further.”          Kamdem-Ouaffo

v. Campbell Soup Company, 18-00298 (NLH/JS), 2020 WL 6156713,

*10 (D.N.J. Oct. 20, 2020) (quoting Dinnerstein v. Burlington

County College, No. 1:13–cv–5598 (NLH/KMW), 2017 WL 5593776, at

*8 (D.N.J. Nov. 21, 2017)).       However, the Court does warn

Plaintiff that if he continues file documents containing

inappropriate insults, attacks, and threats directed at the

                                     8
Case 1:18-cv-13947-NLH-KMW Document 31 Filed 04/06/21 Page 9 of 9 PageID: 367



Court, other parties, and counsel appearing in this action, it

will not again decline to impose sanctions on him.

                                CONCLUSION

      For the reasons expressed above, Plaintiff’s motion for

reconsideration (ECF No. 27) and motion for recusal (ECF No. 28)

will be denied.

      An appropriate Order will be entered.



Date: April 6, 2021                         /s Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     9
